This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Claim Rejections – 35 USC § 112
(a)	The following is a quotation of AIA  35 USC § 112(a):
(a)  In General.— The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
(b)	The following is a quotation of pre-AIA  35 USC § 112, first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
(a)	The following is a quotation of AIA  35 USC § 112(b):
(b)  Conclusion.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
(b)	The following is a quotation of pre-AIA  35 USC § 112, second paragraph:

Claims 1-7 & 10-18 are rejected under AIA  35 USC § 112(a) or pre-AIA  35 USC § 112, first paragraph, as failing to comply with the with the written description requirement.
Regarding claims 1-7 & 10-18, each, by way of independent claims 1 & 12, contains subject matter that was not described in the original disclosure (i.e., as-filed drawing{s}, as-filed specification, &/or as-filed claim{s}) in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 USC § 112, first paragraph, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, there is no support in the original disclosure for each of:
(a)	"in microinches" of amended independent claims 1 & 12 as the units for roughness of less than or equal to approximately 10 Ra; and
(b)	which standard is used to measure the "roughness of less than or equal to approximately 10 Ra microinches" of amended independent claims 1 & 12.  Namely, the original disclosure failes to which standard of among:
(i)	ASME-B46.1-2009 Surface Texture (Surface Roughness, Waviness, and Lay);
(ii)	ASME-B46.1-2002 Surface Texture (Surface Roughness, Waviness, and Lay);
(iii)	ISO 4287-1997 Geometrical Product Specifications (GPS) — Surface texture: Profile method — Terms, definitions and surface texture 
(iv)	BS EN ISO 4287-2000 Geometrical Product Specifications (GPS) — Surface texture: Profile method — Terms, definitions and surface texture parameters;
(v)	JIS B0601-2013 Geometrical Product Specifications (GPS) — Surface texture: Profile method — Terms, definitions and surface texture parameters;
(vi)	JIS B0601-2001 Geometrical Product Specifications (GPS) — Surface texture: Profile method — Terms, definitions and surface texture parameters;
(vii)	DIN 4768-1990-05 Ermittlung der Rauheitskenngrößen Ra, Rz, Rmax mit elektrischen Tastschnittgeräten; Begriffe, Meßbedingungen (Determination of values of surface roughness parameters Ra, Rz, Rmax using electrical contact {stylus} instruments; concepts and measuring conditions);
	…
	etc.,
because even if the roughness is less than or equal to approximately 10 Ra microinches, such 10 Ra microinches roughness value depends upon on the standard is used to measure the roughness.  See e.g., Table 5.1 on p. 5.1 & pp. 12.1-12.8 of  DT00300-R001-E7.  "Application Guide Manual for SURFCOM Series - Surface Roughness & Waviness Parameters."  Tokyo Seimitsu Co., Ltd.  2003.  pp. 98; see also e.g., Kai Hu et al.  "Comparison Between ASME and ISO Standards on Surface Texture."  Proc. SPIE 6280, Third International Symposium on Precision Mechanical Measurements,  62801W.  2006.  pp. 8.

(a)	"in microinches" of amended independent claims 1 & 12 as the units for roughness of less than or equal to approximately 10 Ra; and
(b)	the standard used to measure the "roughness of less than or equal to approximately 10 Ra microinches" of amended independent claims 1 & 12.
Appropriate correction of at least independent claims 1 & 12 is required.
Claims 1-7 & 10-18 are rejected under AIA  35 USC § 112(b) or pre-AIA  35 USC § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-7 & 10-18, the limitation "Ra in microinches" in each (by way of independent claims 1 & 12), which is not defined by the claim(s); which the specification does not provide a standard for ascertaining the requisite value; and which one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, as an ambiguous term the renders the claim(s) indefinite.
Appropriate correction of at least independent claims 1 & 12 is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 USC § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 USC § 103(a) are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 7 are rejected under pre-AIA  35 USC § 103(a) as being unpatentable over US 20040206305 A1 (Choi'305) in view of US 20030019580 A1 (Strang'580) and S. Hammer et al. "Electroformed Injector Fabrication Techniques." Final Report on Contract No. NAS 7-691. 31 January 1971. (SHammer'691: electroformed orifices smoother than drilled orifices; electroformed orifices smoother than electric discharge machined {EDM} orifices, p. 2), as evidenced by US 20090000742 A1 (Okesaku'742); and US 20020086136 A1 (Ahn'136) and/or US 20180068868 A1 (Jaramillo'868, {which claims the benefit of US PPA 62384923 filed 08 September 2016 in the names of Andres Covarrubias Jaramillo et al., and entitled "Articles Having Holes with Morphology Attributes and Methods for Fabricating the Same."  pp. 1-73.}); and as evidenced by as evidenced by INCO Brochure A313.  "Mechanical and Physical Properties of the Austenitic Chromium-Nickel Stainless Steels at Subzero Temperatures."  The International Nickel Company, Inc.  1970.  pp. 1-24  (INCO'313) and/or ASME B46.1-2009.  "Surface Texture (Surface Roughness, Waviness, and Lay)."  The American Society of Mechanical Engineers (ASME), New York, NY, US.  2010.  pp. 124.  (ASME B46.1-2009).
Regarding claim 1, Choi'305 discloses an apparatus for gas delivery (gas distribution plate assembly 118) in a semiconductor processing system (system 100), comprising:
a gas distribution plate (diffuser plate 158) formed of a monolithic nickel structure (¶[0036]:

    PNG
    media_image1.png
    616
    1539
    media_image1.png
    Greyscale

FIG. 1 of Choi'305 (Cropped)

    PNG
    media_image2.png
    819
    1479
    media_image2.png
    Greyscale

FIG. 2 of Choi'305

at least one of the plurality of gas passageways (at least one of plurality of gas passages 162) having uncoated nickel surfaces with a roughness throughout and
the at least one of the plurality of gas passageways (at least one of plurality of gas passages 162) has a nonconstant diameter through the gas distribution plate (diffuser plate 158).
FIGs. 1-6; ¶¶[0013]-[0019]; & ¶¶[0021]-[0054].
Regarding claim 1, Choi'305 does not expressly disclose:
a nonconstant diameter with a curved inner sidewall throughout the gas distribution plate
Regarding claim 1, Strang'580 discloses:
at least one gas passageway (nozzle 800) of a plurality of gas passageways having a nonconstant diameter with a curved inner sidewall throughout a gas distribution plate (plate defining hour-glass cross-sectional shaped bore of nozzle 800 having entrance region 810, centrally located narrow throat region 820, & exit region).
FIG. 1; ¶¶[0013]-[0020]; ¶[0028]; ¶[0101]; & ¶[0104].
Shaping at least one gas passageway of the gas distribution plate of Choi'305 to include the nonconstant diameter with the curved inner sidewall throughout a gas distribution plate as disclosed by Strang'580 is to improve the internal flow dynamics through the gas passageway

    PNG
    media_image3.png
    1162
    1107
    media_image3.png
    Greyscale

FIG. 1 of Strang'580
by way of weakening or eliminating any compression waves and expansion waves experienced by gas flowing through the gas passageway.  Such shaping of the inner sidewall of the gas passageway to be curved, as an implementation of a predictable variation that does not cause the claimed device to perform differently than a prior art device, is an obvious matter of design choice.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); see also e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2144.04 (IV)(B).
Regarding claim 1, Choi'305 does not expressly disclose:
the uncoated nickel surfaces of the at least one of the plurality of gas passageways being non-machined nickel surfaces, and

Regarding claim 1, SHammer'691 discloses:
uncoated nickel surfaces of at least one of a plurality of gas passageways of a gas distribution plate (electroformed nickel injector) being non-machined nickel surfaces, and

    PNG
    media_image4.png
    936
    856
    media_image4.png
    Greyscale

FIG. 17 of SHammer'691
the non-machined nickel surfaces of the at least one of the plurality of gas passageways having a roughness less than or equal to approximately 10 Ra in microinches throughout.

Forming the gas distribution plate of Choi'305 and Strang'580 as disclosed by SHammer'691, which would inherently have surfaces with roughness than or equal to approximately 10 Ra in microinches throughout, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to form the gas distribution plate of Choi'305 and Strang'580 as disclosed by SHammer'691 would inherently have surfaces with roughness than or equal to approximately 10 Ra in microinches throughout.
Regarding claim 1, Okesaku'742 evidences in an apparatus for gas delivery (showerhead including shower plate 1) in a semiconductor processing system (semiconductor manufacturing apparatus {e.g., CVD apparatus or dry etching apparatus}):

    PNG
    media_image5.png
    494
    1541
    media_image5.png
    Greyscale

FIG. 1B of Okesaku'742 (Cropped)
a gas distribution plate (shower plate 1) having a plurality of gas passageways (blowing 
FIGs. 1A-2B; Abstract; ¶[0012]; ¶¶[0023]-[0024]; ¶¶[0030]-[0032]; ¶[0036]; ¶[0041]; ¶¶[0046]-[0052]; ¶¶[0068]-[0069]; ¶[0073]; & ¶¶[0076]-[0077].

    PNG
    media_image6.png
    495
    1537
    media_image6.png
    Greyscale

FIGs. 2A-B of Okesaku'742 (Cropped)
Regarding claim 1, Ahn'136 evidences that:
electroformed nickel has surfaces with roughness than or equal to approximately 10 Ra in microinches (range of approximately 0.008 μm to 0.016 μm).
¶[0049]; ¶[0054]; & claims 18, 25, & 27.
Regarding claim 1, Jaramillo'868 evidences that:
electroformed nickel (nickel electrolytic plating) has surfaces with roughness than or equal to approximately 10 Ra in microinches (at least one hole having an interior 
¶[0006]; ¶[0013]; ¶[0024]; ¶[0032]; ¶[0041]; ¶[0045]; ¶[0061]; ¶¶[0088]-[0089]; ¶[0107]; ¶[0116]; ¶¶[0128]-[0133]; FIGs. 6, 7, & 17;  & claims 1, 4, 10, 11, 13, 24, & 27.
Regarding claim 1, ASME B46.1-2009 evidences that:

    PNG
    media_image7.png
    1241
    2125
    media_image7.png
    Greyscale

Table. I-1 of ASME B46.1-2009 (Cropped)

    PNG
    media_image8.png
    1034
    2168
    media_image8.png
    Greyscale

Table. 11-8 of ASME B46.1-2009

    PNG
    media_image9.png
    477
    2369
    media_image9.png
    Greyscale

Table. 11-7 of ASME B46.1-2009

    PNG
    media_image10.png
    798
    2080
    media_image10.png
    Greyscale

FIG. B-1 of ASME B46.1-2009 (Cropped)

    PNG
    media_image11.png
    1115
    1792
    media_image11.png
    Greyscale

Table. 11-5 of ASME B46.1-2009

Tables. 11-5, 11-7; 11-8, & I-1; FIG. B-1, pp. 22-28; pp. 61-70; pp. 73-75; & pp. 105-106.
Forming the gas distribution plate of Choi'305 and Strang'580 including the plurality of gas passageways as disclosed by SHammer'691 would inherently include at least one of the plurality of gas passageways having surfaces with roughness(es)  less than or equal to approximately 10 Ra in microinches throughout, as evidenced by Ahn'136 and/or Jaramillo'868 (while being desirable as evidenced by Okesaku'742), as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to form the gas distribution plate of Choi'305 and Strang'580 including the plurality of gas passageways as disclosed by SHammer'691, in which the surfaces of at least one of the plurality of gas passageways would inherently have roughness than or equal to approximately 10 Ra in microinches throughout, as evidenced by Ahn'136 and/or Jaramillo'868 (while being desirable as evidenced by Okesaku'742).
Regarding claim 7, Choi'305, Strang'580, and SHammer'691, as evidenced by Ahn'136 and/or Jaramillo'868, discloses:
at least one of the plurality of the gas passageways having surfaces with a roughness equal to approximately 2 Ra (Ahn'136:range of approximately 0.008 μm to 0.016 μm; &/or Jaramillo'868: at least one hole having an interior wall having a surface roughness Ra less than 1 μm {e.g., range from 0.1 μm to 1 μm; less than 
Ahn'136: ¶[0049]; ¶[0054]; & claims 18, 25, & 27; Jaramillo'868: ¶[0006]; ¶[0013]; ¶[0024]; ¶[0032]; ¶[0041]; ¶[0045]; ¶[0061]; ¶¶[0088]-[0089]; ¶[0107]; ¶[0116]; ¶¶[0128]-[0133]; FIGs. 6, 7, & 17;  & claims 1, 4, 10, 11, 13, 24, & 27.
Claims 2-4 & 7 are rejected under pre-AIA  35 USC § 103(a) as being unpatentable over US 20040206305 A1 (Choi'305) in view of US 20030019580 A1 (Strang'580) and S. Hammer et al. "Electroformed Injector Fabrication Techniques." Final Report on Contract No. NAS 7-691. 31 January 1971. (SHammer'691: electroformed orifices smoother than drilled orifices; electroformed orifices smoother than electric discharge machined {EDM} orifices, p. 2) (as evidenced by US 20090000742 A1 (Okesaku'742); and US 20020086136 A1 {Ahn'136} and/or US 20180068868 A1 {Jaramillo'868, (which claims the benefit of US PPA 62384923 filed 08 September 2016 in the names of Andres Covarrubias Jaramillo et al., and entitled "Articles Having Holes with Morphology Attributes and Methods for Fabricating the Same."  pp. 1-73.)}; and as evidenced by as evidenced by INCO Brochure A313.  "Mechanical and Physical Properties of the Austenitic Chromium-Nickel Stainless Steels at Subzero Temperatures."  The International Nickel Company, Inc.  1970.  pp. 1-24  {INCO'313} and/or ASME B46.1-2009.  "Surface Texture (Surface Roughness, Waviness, and Lay)."  The American Society of Mechanical Engineers (ASME), New York, NY, US.  2010.  pp. 124.  {ASME B46.1-2009}) as applied to claims 1 & 7 above, and further in view of US 20110052833 A1 (Hanawa'833).
Regarding claim 2, Choi'305, Strang'580, and SHammer'691 does not expressly disclose:
the gas distribution plate being a blocker plate in a showerhead of the semiconductor processing system.
Regarding claim 2, Hanawa'833 discloses:
a gas distribution plate (3rd plenum wall 278, which includes coating 291, & 2nd plenum wall 277 of gas distribution showerhead assembly 204) being a blocker plate (blocker plate 255) having a plurality of gas passageways (plurality of orifices 257 through blocker plate 255) in the showerhead (gas distribution showerhead assembly 204) of the semiconductor processing system (processing system for fabricating semiconductor devices).
FIGs. 2-8; Abstract; ¶[0011]; & ¶¶[0034]-[0057].

    PNG
    media_image12.png
    778
    1540
    media_image12.png
    Greyscale

FIG. 2 of Hanawa'833 (Cropped)
Making the gas distribution plate Choi'305, Strang'580, and SHammer'691 a blocker plate in a showerhead of the semiconductor processing system as disclosed by Hanawa'833, as an implementation of a predictable variation of possible known solutions, is obvious.  See e.g., Ruiz v. AB Chance Co. 357 F.3d 1270 at 1277, 69 USPQ2d 1686 at 1691 (Fed. Cir. 2004); See also e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); Also See also e.g., MPEP § 2143 (C).

Regarding claim 3, Hanawa'833 discloses:
a gas distribution plate (3rd plenum wall 278, which includes coating 291, & 2nd plenum wall 277 of gas distribution showerhead assembly 204) having only an internal fluid passageway (temperature control plenum 204C) around a periphery of the gas distribution plate, the internal fluid passageway capable of being fluidly coupled to a fluid source (heat exchanging system 270) to provide temperature control of the gas distribution plate.
FIGs. 2-8; Abstract; ¶[0011]; & ¶¶[0034]-[0057].
Regarding claim 4, Hanawa'833 discloses:
a gas distribution plate (3rd plenum wall 278, which includes coating 291, & 2nd plenum wall 277 of gas distribution showerhead assembly 204) has at least one internal cavity (temperature control plenum 204C) that surrounds at least one of the plurality of gas passageways (openings 310B, & openings 310C), the internal cavity (temperature control plenum 204C) capable of being fluidly coupled to a fluid source (heat exchanging system 270) to provide temperature control of the gas distribution plate.
FIGs. 2-8; Abstract; ¶[0011]; & ¶¶[0034]-[0057].
Regarding claim 7, Choi'305, Strang'580, and SHammer'691, as evidenced by Ahn'136 and/or Jaramillo'868, discloses:
at least one of the plurality of the gas passageways having surfaces with a roughness 
Ahn'136: ¶[0049]; ¶[0054]; & claims 18, 25, & 27; Jaramillo'868: ¶[0006]; ¶[0013]; ¶[0024]; ¶[0032]; ¶[0041]; ¶[0045]; ¶[0061]; ¶¶[0088]-[0089]; ¶[0107]; ¶[0116]; ¶¶[0128]-[0133]; FIGs. 6, 7, & 17;  & claims 1, 4, 10, 11, 13, 24, & 27.
Claims 5 & 6 are rejected under pre-AIA  35 USC § 103(a) as being unpatentable over US 20040206305 A1 (Choi'305) in view of US 20030019580 A1 (Strang'580) and S. Hammer et al. "Electroformed Injector Fabrication Techniques." Final Report on Contract No. NAS 7-691. 31 January 1971. (SHammer'691: electroformed orifices smoother than drilled orifices; electroformed orifices smoother than electric discharge machined {EDM} orifices, p. 2) (as evidenced by US 20090000742 A1 (Okesaku'742); and US 20020086136 A1 {Ahn'136} and/or US 20180068868 A1 {Jaramillo'868, (which claims the benefit of US PPA 62384923 filed 08 September 2016 in the names of Andres Covarrubias Jaramillo et al., and entitled "Articles Having Holes with Morphology Attributes and Methods for Fabricating the Same."  pp. 1-73.)}; and as evidenced by as evidenced by INCO Brochure A313.  "Mechanical and Physical Properties of the Austenitic Chromium-Nickel Stainless Steels at Subzero Temperatures."  The International Nickel Company, Inc.  1970.  pp. 1-24  {INCO'313} and/or ASME B46.1-2009.  "Surface Texture (Surface Roughness, Waviness, and Lay)."  The American Society of Mechanical Engineers (ASME), New York, NY, US.  2010.  pp. 124.  {ASME B46.1-2009}) as applied to claims 1 & 7 above, and further in view of US 20020086529 A1 (McFeely'529) and US 20020112954 A1 (Evans'954).
Regarding claim 5, Choi'305, Strang'580, and SHammer'691 does not expressly disclose:

Regarding claim 5, McFeely'529 discloses:
a gas distribution plate (dispenser 18) having at least one heatsink (copper heat-sink) surrounding at least one of the plurality of gas passageways (holes leading from interior of dispenser 18 to surface 20 of dispenser 18 through copper heat-sink).
FIG. 2; ¶¶[0010]-[0012]; ¶¶[0028]-[0031]; ¶[0045]; & ¶¶[0034]-[0057].
Regarding claim 5, Evans'954 discloses:
at least one heatsink at least partially embedded in a nickel alloy (nickel-plated copper heat sink).
¶[0050].
Adding at least one heatsink as disclosed by McFeely'529 to the gas distribution plate of the combination of Choi'305, Strang'580, and SHammer'691 while at the same time at least partially embedding the at least one heatsink as disclosed by Evans'954 is to suppress and/or prevent the unwanted degradation of precursors so as to avoid impurity precursor species on the growth surface, decrease impurity incorporation in the grown film, and escape the degradation of the properties of the grown film, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).

Regarding claim 6, McFeely'529 discloses:
the at least one heatsink comprised of a copper-based material (copper heat-sink),
(FIG. 2; ¶¶[0010]-[0012]; ¶¶[0028]-[0031]; ¶[0045]; & ¶¶[0034]-[0057]), and
Evans'954 discloses:
the at least one heatsink comprised of a copper-based material (nickel-plated copper heat sink),
(¶[0050]).
Claim 10 is rejected under pre-AIA  35 USC § 103(a) as being unpatentable over US 20040206305 A1 (Choi'305) in view of US 20030019580 A1 (Strang'580) and S. Hammer et al. "Electroformed Injector Fabrication Techniques." Final Report on Contract No. NAS 7-691. 31 January 1971. (SHammer'691: electroformed orifices smoother than drilled orifices; electroformed orifices smoother than electric discharge machined {EDM} orifices, p. 2) (as evidenced by US 20090000742 A1 (Okesaku'742); and US 20020086136 A1 {Ahn'136} and/or US 20180068868 A1 {Jaramillo'868, (which claims the benefit of US PPA 62384923 filed 08 September 2016 in the names of Andres Covarrubias Jaramillo et al., and entitled "Articles Having Holes with Morphology Attributes and Methods for Fabricating the Same."  pp. 1-73.)}; and as evidenced by as evidenced by INCO Brochure A313.  "Mechanical and Physical Properties of the Austenitic Chromium-Nickel Stainless Steels at Subzero Temperatures."  The International Nickel Company, Inc.  1970.  pp. 1-24  {INCO'313} and/or ASME B46.1-2009.  "Surface Texture (Surface Roughness, Waviness, and Lay)."  The American Society of Mechanical Engineers (ASME), New York, NY, US.  2010.  pp. 124.  {ASME B46.1-2009}) as applied to claims 1 & 7 above, and further in view of US 20070022952 A1 (Ritchie'952).
Regarding claim 10, Choi'305, Strang'580, and SHammer'691 does not expressly disclose:
a flange which engages with a periphery of the gas distribution plate to provide support for mounting in the semiconductor processing system.
Regarding claim 10, Ritchie'952 discloses:

    PNG
    media_image13.png
    857
    1541
    media_image13.png
    Greyscale

FIG. 1 of Ritchie'952 (Cropped)
a flange (perimeter mounting ring 122 of showerhead 118) engaging a periphery of a gas distribution plate (center section 12 of showerhead 118) to provide support for mounting in a semiconductor processing system (chemical vapor deposition {CVD} system 100).
FIG. 1-4; ¶¶[0010]-[0012]; ¶¶[0028]-[0031]; ¶[0045]; & ¶¶[0021]-[0057].
Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add the flange as disclosed by Ritchie'952 to the gas distribution plate of the combination of Choi'305, Strang'580, and SHammer'691.
Claims 12-13 & 18 are rejected under pre-AIA  35 USC § 103(a) as being unpatentable over US 20040206305 A1 (Choi'305) in view of US 20030019580 A1 (Strang'580) and S. Hammer et al. "Electroformed Injector Fabrication Techniques." Final Report on Contract No. NAS 7-691. 31 January 1971. (SHammer'691: electroformed orifices smoother than drilled orifices; electroformed orifices smoother than electric discharge machined {EDM} orifices, p. 2) {as evidenced by US 20090000742 A1 (Okesaku'742); and US 20020086136 A1 (Ahn'136) and/or US 20180068868 A1 (Jaramillo'868, {which claims the benefit of US PPA 62384923 filed 08 September 2016 in the names of Andres Covarrubias Jaramillo et al., and entitled "Articles Having Holes with Morphology Attributes and Methods for Fabricating the Same."  pp. 1-73.}); and as evidenced by as evidenced by INCO Brochure A313.  "Mechanical and Physical Properties of the Austenitic Chromium-Nickel Stainless Steels at Subzero Temperatures."  The International Nickel Company, Inc.  1970.  pp. 1-24  (INCO'313) and/or ASME B46.1-2009.  "Surface Texture (Surface Roughness, Waviness, and Lay)."  The American Society of Mechanical Engineers (ASME), New York, NY, US.  2010.  pp. 124.  (ASME B46.1-2009)}; and US 20070022952 A1 (Ritchie'952).
Regarding claim 12, Choi'305 discloses a process chamber, comprising:
a chamber body has a substrate support disposed within an inner processing volume of the chamber body; and

    PNG
    media_image1.png
    616
    1539
    media_image1.png
    Greyscale

FIG. 1 of Choi'305 (Cropped)

    PNG
    media_image2.png
    819
    1479
    media_image2.png
    Greyscale

FIG. 2 of Choi'305

a gas distribution plate (diffuser plate 158) formed of a monolithic nickel structure (¶[0036]: diffuser plate 158 fabricated from nickel) with a plurality of gas passageways (plurality of gas passages 162) that extend through an uppermost surface of the gas distribution plate (diffuser plate 158) to a lowermost of nickel with surface of the gas distribution plate (diffuser plate 158),
at least one of the plurality of gas passageways (at least one of plurality of gas passages 162) having uncoated nickel surfaces with a roughness throughout and
the at least one of the plurality of gas passageways (at least one of plurality of gas passages 162) has a nonconstant diameter through the gas distribution plate (diffuser plate 158).
FIGs. 1-6; ¶¶[0013]-[0019]; & ¶¶[0021]-[0054].
Regarding claim 12, Choi'305 does not expressly disclose:
a nonconstant diameter with a curved inner sidewall throughout the gas distribution plate
Regarding claim 12, Strang'580 discloses:
at least one gas passageway (nozzle 800) of a plurality of gas passageways having a nonconstant diameter with a curved inner sidewall throughout a gas distribution plate (plate defining hour-glass cross-sectional shaped bore of nozzle 800 having entrance region 810, centrally located narrow throat region 820, & exit region).
FIG. 1; ¶¶[0013]-[0020]; ¶[0028]; ¶[0101]; & ¶[0104].


    PNG
    media_image14.png
    538
    1212
    media_image14.png
    Greyscale

FIG. 1 of Strang'580
by way of weakening or eliminating any compression waves and expansion waves experienced by gas flowing through the gas passageway.  Such shaping of the inner sidewall of the gas passageway to be curved, as an implementation of a predictable variation that does not cause the claimed device to perform differently than a prior art device, is an obvious matter of design choice.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); see also e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2144.04 (IV)(B).
Regarding claim 12, Choi'305 does not expressly disclose:
the uncoated nickel surfaces of the at least one of the plurality of gas passageways being non-machined nickel surfaces, and
the non-machined nickel surfaces of the at least one of the plurality of gas passageways having a roughness less than or equal to approximately 10 Ra in microinches throughout.
Regarding claim 12, SHammer'691 discloses:
uncoated nickel surfaces of at least one of a plurality of gas passageways of a gas distribution plate (electroformed nickel injector) being non-machined nickel surfaces, and

    PNG
    media_image4.png
    936
    856
    media_image4.png
    Greyscale

FIG. 17 of SHammer'691

FIGs. 1-17; & pp. 1-99.
Forming the gas distribution plate of Choi'305 and Strang'580 as disclosed by SHammer'691, which would inherently have surfaces with roughness than or equal to approximately 10 Ra in microinches throughout, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to form the gas distribution plate of Choi'305 and Strang'580 as disclosed by SHammer'691 would inherently have surfaces with roughness than or equal to approximately 10 Ra in microinches throughout.
Regarding claim 12, Okesaku'742 evidences in an apparatus for gas delivery (showerhead including shower plate 1) in a semiconductor processing system (semiconductor manufacturing apparatus {e.g., CVD apparatus or dry etching apparatus}):
a gas distribution plate (shower plate 1) having a plurality of gas passageways (blowing holes 2 including main hole portion 2b & outlet port 2a) is known to have at least one of the plurality of gas passageways with surfaces with a roughness of less than or equal to approximately 10 Ra in microinches (outlet port 2a lapped to a surface roughness of 1 s or less) throughout.


    PNG
    media_image5.png
    494
    1541
    media_image5.png
    Greyscale

FIG. 1B of Okesaku'742 (Cropped)

    PNG
    media_image6.png
    495
    1537
    media_image6.png
    Greyscale

FIGs. 2A-B of Okesaku'742 (Cropped)
Regarding claim 12, Ahn'136 evidences that:
electroformed nickel has surfaces with roughness than or equal to approximately 10 Ra in microinches (range of approximately 0.008 μm to 0.016 μm).
¶[0049]; ¶[0054]; & claims 18, 25, & 27.
Regarding claim 12, Jaramillo'868 evidences that:
electroformed nickel (nickel electrolytic plating) has surfaces with roughness than or equal to approximately 10 Ra in microinches (at least one hole having an interior wall having a surface roughness Ra less than 1 μm {e.g., range from 0.1 μm to 1 μm; less than or equal to 0.3 μm).
¶[0006]; ¶[0013]; ¶[0024]; ¶[0032]; ¶[0041]; ¶[0045]; ¶[0061]; ¶¶[0088]-[0089]; ¶[0107]; ¶[0116]; ¶¶[0128]-[0133]; FIGs. 6, 7, & 17;  & claims 1, 4, 10, 11, 13, 24, & 27.
Regarding claim 1, ASME B46.1-2009 evidences that:
the surface roughness of 1 s or less (a.k.a. RSm) is less than approximately 10 Ra.
Tables. 11-5, 11-7; 11-8, & I-1; FIG. B-1, pp. 22-28; pp. 61-70; pp. 73-75; & pp. 105-106.

    PNG
    media_image7.png
    1241
    2125
    media_image7.png
    Greyscale

Table. I-1 of ASME B46.1-2009 (Cropped)

    PNG
    media_image8.png
    1034
    2168
    media_image8.png
    Greyscale

Table. 11-8 of ASME B46.1-2009

    PNG
    media_image9.png
    477
    2369
    media_image9.png
    Greyscale

Table. 11-7 of ASME B46.1-2009

    PNG
    media_image10.png
    798
    2080
    media_image10.png
    Greyscale

FIG. B-1 of ASME B46.1-2009 (Cropped)

    PNG
    media_image11.png
    1115
    1792
    media_image11.png
    Greyscale

Table. 11-5 of ASME B46.1-2009
Forming the gas distribution plate of Choi'305 and Strang'580 including the plurality of gas passageways as disclosed by SHammer'691 would inherently include at least one of the plurality of gas passageways having surfaces with roughness(es)  less than or equal to approximately 10 Ra in microinches throughout, as evidenced by Ahn'136 and/or Jaramillo'868 (while being desirable as evidenced by Okesaku'742), as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to form the gas distribution plate of Choi'305 and Strang'580 including the plurality of gas passageways as disclosed by SHammer'691, in which the surfaces of at least one of the plurality of gas passageways would inherently have roughness than or equal to approximately 10 Ra in microinches throughout, as evidenced by Ahn'136 
Regarding claim 12, Choi'305 does not expressly disclose:
a flange which engages with a periphery of the gas distribution plate to provide support for mounting to a component of the process chamber.
Regarding claim 12, Ritchie'952 discloses:
a flange (perimeter mounting ring 122 of showerhead 118) engaging a periphery of a gas distribution plate (center section 12 of showerhead 118) to provide support for mounting to a component of the process chamber (chemical vapor deposition {CVD} system 100).
FIG. 1-4; ¶¶[0010]-[0012]; ¶¶[0028]-[0031]; ¶[0045]; & ¶¶[0021]-[0057].

    PNG
    media_image13.png
    857
    1541
    media_image13.png
    Greyscale

FIG. 1 of Ritchie'952 (Cropped)
Adding the flange as disclosed by Ritchie'952 to the gas distribution plate of Choi'305 and/or the combination of Choi'305 and Strang'580, and/or the combination of Choi'305, Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add the flange as disclosed by Ritchie'952 to the gas distribution plate of Choi'305 and/or the combination of Choi'305 and Strang'580, and/or the combination of Choi'305, Strang'580, and SHammer'691.

    PNG
    media_image15.png
    531
    1544
    media_image15.png
    Greyscale

Table on page 02 of INCO'313 (Cropped)
Regarding claim 12, INCO'313 evidences that:
stainless steel being a material comprised of nickel (~3.5% to 19% Ni; 316L contains ~10% to 10% Ni).
Table on p. 02.
Regarding claim 13, Ritchie'952 discloses:
at least one of the at least one gas distribution plate (center section 12 of showerhead 118) and the flange (perimeter mounting ring 122 of 
FIG. 1-4; ¶¶[0010]-[0012]; ¶¶[0028]-[0031]; ¶[0045]; & ¶¶[0021]-[0057].
Regarding claim 18, Choi'305, Strang'580, and SHammer'691, as evidenced by Ahn'136 and/or Jaramillo'868, discloses:
at least one of the plurality of the gas passageways having surfaces with a roughness equal to approximately 2 Ra (Ahn'136:range of approximately 0.008 μm to 0.016 μm; &/or Jaramillo'868: at least one hole having an interior wall having a surface roughness Ra less than 1 μm {e.g., range from 0.1 μm to 1 μm; less than or equal to 0.3 μm}).
Ahn'136: ¶[0049]; ¶[0054]; & claims 18, 25, & 27; Jaramillo'868: ¶[0006]; ¶[0013]; ¶[0024]; ¶[0032]; ¶[0041]; ¶[0045]; ¶[0061]; ¶¶[0088]-[0089]; ¶[0107]; ¶[0116]; ¶¶[0128]-[0133]; FIGs. 6, 7, & 17;  & claims 1, 4, 10, 11, 13, 24, & 27.
Claims 14 & 15 are rejected under pre-AIA  35 USC § 103(a) as being unpatentable over US 20040206305 A1 (Choi'305) in view of US 20030019580 A1 (Strang'580) and S. Hammer et al. "Electroformed Injector Fabrication Techniques." Final Report on Contract No. NAS 7-691. 31 January 1971. (SHammer'691: electroformed orifices smoother than drilled orifices; electroformed orifices smoother than electric discharge machined {EDM} orifices, p. 2) (as evidenced by US 20090000742 A1 (Okesaku'742); and US 20020086136 A1 {Ahn'136} and/or US 20180068868 A1 {Jaramillo'868, (which claims the benefit of US PPA 62384923 filed 08 September 2016 in the names of Andres Covarrubias Jaramillo et al., and entitled "Articles Having Holes with Morphology Attributes and Methods for Fabricating the Same."  pp. 1-73.)}; and as evidenced by as evidenced by INCO Brochure A313.  "Mechanical and Physical Properties of the Austenitic Chromium-Nickel Stainless Steels at Subzero Temperatures."  The International Nickel Company, Inc.  1970.  pp. 1-24  {INCO'313} and/or ASME B46.1-2009.  "Surface Texture (Surface Roughness, Waviness, and Lay)."  The American Society of Mechanical Engineers (ASME), New York, NY, US.  2010.  pp. 124.  {ASME B46.1-2009}); and US 20070022952 A1 (Ritchie'952) as applied to claims 12-13 & 18 above, and further in view of US 20110052833 A1 (Hanawa'833).
Regarding claim 14, the combination of Choi'305, Strang'580, SHammer'691, and Ritchie'952 does not expressly disclose:
at least one of the at least one gas distribution plate has an internal fluid passageway around a periphery of the at least one of the at least one gas distribution plate, the internal fluid passageway capable of being fluidly coupled to a fluid source to provide temperature control of the at least one of the at least one gas distribution plate.
Regarding claim 14, Hanawa'833, discloses:
the gas distribution plate (3rd plenum wall 278, which includes coating 291, & 2nd plenum wall 277 of gas distribution showerhead assembly 204) having an internal fluid passageway (temperature control plenum 204C) around a periphery of the gas distribution plate, the internal fluid passageway capable of being fluidly coupled to a fluid source (heat exchanging system 270) to provide temperature control of the gas distribution plate.
FIGs. 2-8; Abstract; ¶[0011]; & ¶¶[0034]-[0057].
Adding the internal fluid passageway around a periphery of the at least one of the at least one gas distribution plate, the internal fluid passageway capable of being fluidly coupled to a fluid source to provide temperature control of the at least one of the at least one gas distribution plate as disclosed by Hanawa'833 to the gas distribution plate of the combination of Ruiz v. AB Chance Co. 357 F.3d 1270 at 1277, 69 USPQ2d 1686 at 1691 (Fed. Cir. 2004); See also e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); Also See also e.g., MPEP § 2143 (C).

    PNG
    media_image12.png
    778
    1540
    media_image12.png
    Greyscale

FIG. 2 of Hanawa'833 (Cropped)
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add the internal fluid passageway around a periphery of the at least one of the at least one gas distribution plate, the internal fluid passageway capable of being fluidly coupled to a fluid source to provide temperature control of the at least one of the at least one gas distribution plate as disclosed by Hanawa'833 to the gas distribution plate of the combination of Choi'305, Strang'580, SHammer'691, and Ritchie'952.
Regarding claim 15, Hanawa'833 discloses:
the gas distribution plate (3rd plenum wall 278, which includes coating 291, & 2nd plenum wall 277 of gas distribution showerhead assembly 204) having at 
FIGs. 2-8; Abstract; ¶[0011]; & ¶¶[0034]-[0057].
Claims 16 & 17 are rejected under pre-AIA  35 USC § 103(a) as being unpatentable over US 20040206305 A1 (Choi'305) in view of US 20030019580 A1 (Strang'580) and S. Hammer et al. "Electroformed Injector Fabrication Techniques." Final Report on Contract No. NAS 7-691. 31 January 1971. (SHammer'691: electroformed orifices smoother than drilled orifices; electroformed orifices smoother than electric discharge machined {EDM} orifices, p. 2) (as evidenced by US 20090000742 A1 (Okesaku'742); and US 20020086136 A1 {Ahn'136} and/or US 20180068868 A1 {Jaramillo'868, (which claims the benefit of US PPA 62384923 filed 08 September 2016 in the names of Andres Covarrubias Jaramillo et al., and entitled "Articles Having Holes with Morphology Attributes and Methods for Fabricating the Same."  pp. 1-73.)}; and as evidenced by as evidenced by INCO Brochure A313.  "Mechanical and Physical Properties of the Austenitic Chromium-Nickel Stainless Steels at Subzero Temperatures."  The International Nickel Company, Inc.  1970.  pp. 1-24  {INCO'313} and/or ASME B46.1-2009.  "Surface Texture (Surface Roughness, Waviness, and Lay)."  The American Society of Mechanical Engineers (ASME), New York, NY, US.  2010.  pp. 124.  {ASME B46.1-2009}); and US 20070022952 A1 (Ritchie'952) as applied to claims 12-13 & 18 above, and further in view of US 20020086529 A1 (McFeely'529) and US 20020112954 A1 (Evans'954).
Regarding claim 16, the combination of Choi'305, Strang'580, SHammer'691, and Ritchie'952 
the gas distribution plate having at least one heatsink at least partially embedded in the gas distribution plate and surrounding at least one of the plurality of gas passageways.
Regarding claim 16, McFeely'529 discloses:
a gas distribution plate (dispenser 18) having at least one heatsink (copper heat-sink) surrounding at least one of the plurality of gas passageways (holes leading from interior of dispenser 18 to surface 20 of dispenser 18 through copper heat-sink).
FIG. 2; ¶¶[0010]-[0012]; ¶¶[0028]-[0031]; ¶[0045]; & ¶¶[0034]-[0057].
Regarding claim 16, Evans'954 discloses:
at least one heatsink at least partially embedded in a nickel alloy (nickel-plated copper heat sink).
¶[0050].
Adding the at least one heatsink as disclosed by McFeely'529 to the gas distribution plate of the combination of Choi'305, Strang'580, SHammer'691, and Ritchie'952 while at the same time at least partially embedding the at least one heatsink as disclosed by Evans'954 is to suppress and/or prevent the unwanted degradation of precursors so as to avoid impurity precursor species on the growth surface, decrease impurity incorporation in the grown film, and escape the degradation of the properties of the grown film, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add at least one heatsink as disclosed by McFeely'529 to the gas distribution plate of the combination of Choi'305, Strang'580, SHammer'691, and Ritchie'952 while at the same time at least partially embedding the at least one heatsink as disclosed by Evans'954.
Regarding claim 17, McFeely'529 discloses:
the at least one heatsink comprised of a copper-based material (copper heat-sink),
(FIG. 2; ¶¶[0010]-[0012]; ¶¶[0028]-[0031]; ¶[0045]; & ¶¶[0034]-[0057]), and
Evans'954 discloses:
the at least one heatsink comprised of a copper-based material (nickel-plated copper heat sink),
(¶[0050]).
Response to Arguments
Applicant’s arguments accompanying Applicant’s reply dated 14 December 2020 with respect to claims 1-7 & 10-18 have been fully considered but they are not persuasive.
The apparatus for gas delivery (a.k.a. showerhead) of claims 1-7 & 10-18 runs afoul of the longstanding rule that "an old product is not patentable even if it is made by a new process."  Amgen Inc. v. Hoffman-La Roche Ltd., 580 F.3d 1340, 1366 (Fed. Cir. 2009).  See also Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 373 (1938) ("[A] patentee who does not distinguish his product from what is old except by reference, express or constructive, to the process by which he produced it, cannot secure a monopoly on the product by whatever means produced.");  Cochrane v. Badische Anilin & Soda Fabrik, 111 U.S. 293, 311 (1884) SmithKline Beecham Corp. v. Apotex Corp., 439 F.3d 1312, 1317 (Fed. Cir. 2006) ("It has long been established that one cannot avoid anticipation by an earlier product disclosure by claiming the same product . . . as produced by a particular process.").
That is, all of the structure limitations of the apparatus for gas delivery (a.k.a. showerhead) of claims 1-7 & 10-18, as one or more of disclosed, suggested, and made predictable in view of the prior art of the rejection, as well as the prior art of record in this application, constitute the structure limitations of an old apparatus for gas delivery (a.k.a. old showerhead {old product}).  Thus, even if the process of electroforming a nickel material onto the mandrel were a new process, the apparatus for gas delivery (a.k.a. showerhead) of claims 1-7 & 10-18 would be unpatentable.  However, the prior art of the rejection, as well as the prior art of record in this application, disclosed, suggested, and/or makes predictable the process of electroforming a nickel material onto the mandrel - -an old process.
Conclusion
Prior art is of and is made record (and which is not relied upon and considered pertinent to Applicant's disclosure) that might be used to demonstrate (in combination with one or more other prior art documents of record) that the invention as currently claimed would be obviousness to a person having ordinary skill in the art in view of such combination.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If 
/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716